Citation Nr: 0328893	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued a 40 percent disability evaluation 
for diabetes mellitus. 

It is important to note that the complications of diabetes 
mellitus have been separately rated.  It does not appear that 
those evaluations have been appealed.


REMAND

The issue before the Board is entitlement to an increased 
evaluation for diabetes mellitus.  Review of the claims file 
reveals that the RO did not send a VCAA letter to the veteran 
pertaining to his claim for an increased evaluation for 
diabetes mellitus.  This case is hereby REMANDED to the RO 
for the following action:

In light of Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (May 1, 
2003), and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, ___ 
F.3d ___, Nos. 02-7007, -7008, -7009, -
7010 (September 22, 2003), the RO should 
send a VCAA letter to the veteran, to 
include the appropriate time limits to 
submit additional information


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




